DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention group I in the reply filed on 07/23/2021 is acknowledged.  The traversal is on the grounds that restriction is burdensome and requires separate filing that costs money.  This is not found persuasive because according to 37 CFR 1.499, the restriction was based on lack of special technical feature, irrespective to cost and the need of separate filing.
The requirement is still deemed proper and is therefore made FINAL.

However, after this examiner’s amendment, the amended claim 1 becomes allowable. Claims 11-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I and II, as set forth in the Office action mailed on 05/25/2021, is hereby withdrawn and claims 11-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Claim 1, line 2, “a plurality of” has been replaced with -- four --.
	Claim 1, line 5, “plurality of” has been deleted.
	Claim 1, line 8, “plurality of frame members” has been replaced with -- frame members --.

	Claim 8, line 7, “a plurality of” has been replaced with -- four --.
	Claim 8, line 9, “plurality of” has been deleted.
	Claim 8, line 12, “plurality of frame” has been replaced with -- frame --.
	Claim 8, line 16, “plurality of” has been replaced with -- four --.
	Claim 8, line 19, “plurality of” has been replaced with -- four --.

Authorization for this examiner’s amendment was given in a telephone interview with Michael Brodbine on 08/05/2021.

	Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

	The prior arts of records, IDS CN 105839051 (Fig. 1) teaches mask frame 10 with four frame members each with grooves of equal depth to hold supports 20, 30, respectively. Likewise CN 206266700 (Fig. 1), CN 107099769 (Figs. 1-3).
 	The examiner cites US 20070184195 with mask 120 concave with lower center (Fig. 5A) and US 20110048323 with mask 1 concave with lower center with support 7 rod (Fig. 5). In combination with any of the three IDS cited above, the depth of the groove at the center would have to be smaller than the groove at the two ends. However, such construction can only accommodate a concave mask in one direction by two opposite sides of the frame members with smaller depth at center groove. If the grooves at all four sides are constructed this way, it is visualized that the regular shaped support bars will not be able to support all points of a two-dimensional concave mask.  
Therefore, the above combination does not fairly teach the limitation of:
“wherein the frame body comprises four frame members … for the plurality of grooves in each of the frame members, the groove depth of the groove at a middle position of the frame member is smaller than the groove depths of the grooves at two ends of the frame member” in the context of claims 1 and 8.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/KEATH T CHEN/Primary Examiner, Art Unit 1716